Citation Nr: 1212140	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-44 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to October 8, 2008 for a 10 percent rating for service-connected degenerative joint disease, left knee.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from September 1973 to July 1976, and from December 1982 to December 1984.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which assigned a 10 percent evaluation for his service-connected left knee disability, effective October 8, 2008.  


FINDINGS OF FACT

1.  On October 8, 2008, and no earlier, the Veteran filed a claim for a compensable rating for his service-connected left knee disability.

2.  Prior to October 8, 2008, the Veteran's service-connected left knee disability is not shown to have been productive of a limitation of motion, ankylosis, malunion of the left tibia and fibula, moderate recurrent subluxation or lateral instability, or a dislocated left semilunar cartilage. 


CONCLUSION OF LAW

The criteria for an effective date prior to October 8, 2008 for a 10 percent rating for the Veteran's service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R . §§ 3.102, 3.159, 3.400, 4.71a (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

In July 1985, the RO granted service connection for postoperative status arthroscopy, removal of osteochondrotic disk and lesion medial femoral condyle with limitation of motion and arthritic changes, evaluated as 10 percent disabling.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  In its notification of this decision, the RO informed the Veteran that his award was subject to recoupment of severance pay in the amount of $23,898.00, and that $66.00 would be withheld each month until the full amount of his severance pay had been recouped.  

In June 1987, the RO sent the Veteran a notice that he had been scheduled for a VA examination later that same month, and that failure to report for the examination may affect his VA benefits or compensation.  This notice was returned by the U.S. Postal Service, with a stamp indicating "forwarding order expired."  

A Compensation and Pension Award form (VA Form 21-8947), dated in August 1987, indicates that the RO reduced the Veteran's net monthly rate to $0.00 (i.e., a 0 percent (noncompensable) rating), effective August 1, 1987.

On October 8, 2008, the Veteran filed a claim for an increased (compensable) rating.  In February 2009, the RO granted the claim, to the extent that it assigned a 10 percent rating, with an effective date of October 8, 2008.  The Veteran was informed that his benefits were subject to continued recoupment of severance pay.  See 10 U.S.C.A. § 1174  (West 2002 & Supp. 2010); 38 C.F.R. § 3.700  (2011). 
The Veteran has appealed the issue of entitlement to an earlier effective date for the 10 percent schedular rating.  

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In addition, the Court has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 

The following diagnostic codes are relevant:

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved. 

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees. 

Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability. 

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling. 

Under 38 C.F.R. § 4.71a, DC 5260, flexion limited to 30 degrees is 20 percent disabling. 

Under 38 C.F.R. § 4.71a, DC 5261, extension limited to 15 degrees is 20 percent disabling. 

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and fibula of either lower extremity warrants a 20 percent evaluation if there is a marked knee or ankle disability. 

The only relevant medical reports dated during the time period in issue are two VA progress notes, dated April 11, 2008 and April 28, 2008.  These reports note a history of left knee surgery, but do not contain any findings for the left knee.  In addition, a November 10, 2008 VA X-ray report contains an impression noting osetoarthrosis and probable derangement, and periarticular calcification.  A December 2008 VA examination report is also of record.  

The Board finds that, prior to October 8, 2008, the criteria for a 10 percent rating for the left knee under DCs 5256-58, and DCs 5260-62, are not shown to have been met.  There are no relevant findings for the left knee during the time period in issue at any time prior to the November 10, 2008 VA X-ray report.  Therefore, the criteria for a 10 percent rating are not shown to have been met prior to October 8, 2008.  Accordingly, the Board finds that the criteria for a compensable rating under DCs 5256-58, and DCs 5260-62, are not shown to have been met prior to October 8, 2008, and that the claim for an effective date prior to October 8, 2008 for a 10 percent rating for the Veteran's service-connected left knee disability must be denied. 

As a final matter, the Veteran has taken issue with the RO's discontinuance of his benefits, effective August 1, 1987, which was in effect through October 8, 2008.  The evidence indicates that the Veteran was scheduled for an examination of his left knee in June 1987, that he failed to report for his examination, and that the Postal Service returned the RO's examination notification.  There is no record of a response within one year of the RO's June 1987 notice.  In such cases, a veteran is deemed to have abandoned his claim.  See 38 C.F.R. § 3.158(b) (2011).  Under such circumstances, should the right to benefits be finally established, compensation shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a).  In this case, the RO's assignment of an effective date for the 10 percent rating of October 8, 2008, appears to have been in conformance with 38 C.F.R. § 3.158.  The Board further notes that the RO's August 1987 action had the effect of stopping any further recoupment of the Veteran's severance pay.  

There is no indication that the Veteran ever expressed disagreement with the RO's August 1987 action, and it is final.  In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.   

Therefore, to the extent that the Veteran has raised a claim for an earlier effective date based on disagreement with the RO's action in August 1987, the claim must be dismissed.  The RO's August 1987 action is final, and this aspect of the claim for an earlier effective date for the grant of the 10 percent rating is essentially a claim for retroactive benefits.  See 38 U.S.C.A. § 5110(a); Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  However, the Court has held that there is no such thing as a "freestanding" earlier effective date claim which can be raised at any time.  Rudd, 20 Vet. App. at 299.  In this regard, the Board has thoroughly reviewed the record and can identify no communication from the appellant in which he expressed disagreement with the RO's August 1987 action which was received within one year of that action.  Moreover, the appellant has not argued that he filed any such notice of disagreement.  

The only way the Veteran could attempt to overcome the finality of the RO's August 1987 action in an attempt to gain an earlier effective date is to request a revision of this action based on clear and unmistakable error (CUE).  See Leonard, 405 F.3d at 1337; Rudd.  However, neither the Veteran nor his representative has asserted that the RO's August 1987 action contained CUE.  Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This has not been done.  In this regard, the Veteran has argued that he did not receive notice of his scheduled examination in June 1987.  However, this amounts to an argument that there was a breach in the duty to assist, and a breach of the duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  

Given the foregoing, to the extent that the Veteran disagrees with the RO's discontinuance of his benefits, effective August 1, 1987, the Veteran is legally and factually precluded from receiving an effective date prior to October 8, 2008 for the grant of a 10 percent rating for his left knee disability.  The Court has held that in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

In association with his claim for an increased rating, the Veteran was provided with a VCAA notice in November 2008.  In such cases, where a disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006). 

The RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records, and the Veteran has been afforded an examination.  There is no argument that an increased rating claim was filed to October 8, 2008.

In summary, the claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  The Board therefore concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384   (1993). 

To the extent that the Veteran has taken issue with the RO's discontinuance of benefits, effective August 1, 1987, as set forth in more detail surpa, the facts in this case are not in dispute and this aspect of the Veteran's appeal must be dismissed as a matter of law.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  






ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


